Matter of Liebenstein v Irani (2015 NY Slip Op 01638)





Matter of Liebenstein v Irani


2015 NY Slip Op 01638


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2014-04448
 (Docket Nos. V-2686-10/12J, L, V-2687-10/12J, L)

[*1]In the Matter of Margaret Liebenstein, respondent,
vFarokh Irani, appellant.
(Proceeding No. 1)In the Matter of Farokh Irani, appellant, v 
vMargaret Liebenstein, respondent. (Proceeding No. 2)


Hugh B. Ehrenzweig, Poughquag, N.Y., for appellant.

DECISION & ORDER
Appeal from an order of the Family Court, Rockland County (William P. Warren, J.), dated January 4, 2013. The order granted those branches of the mother's petitions which sought a determination that the father violated previous orders of visitation.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the father's contention, the Family Court's determination that he intentionally and repeatedly violated multiple orders of visitation had a sound and substantial basis in the record (see Matter of Wright v LaRose , 271 AD2d 615). The hearing evidence established that, on several occasions, the father failed to provide the mother with her court-ordered visitation.
The father's remaining contentions are without merit.
DILLON, J.P., LEVENTHAL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court